               Case 3:19-bk-30200-SHB                           Doc 5 Filed 01/24/19 Entered 01/24/19 10:30:20                           Desc
                                                                Main Document     Page 1 of 3

 Fill in this information to identify your case:

 Debtor 1                 Edward Lynn Dixon
                          First Name                        Middle Name              Last Name

 Debtor 2                 Patricia Diane Dixon
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF TENNESSEE

 Case number
 (if known)                                                                                                                      Check if this is an
                                                                                                                                 amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                    12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         CarMax Auto Finance                                  Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of       2011 Toyota Camry 78,000 miles                     Reaffirmation Agreement.
    property             VIN No. 4T4BF3EK1BR128442                          Retain the property and [explain]:
    securing debt:                                                        Debtors will continue to make payments


    Creditor's         Loan Depot                                           Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of       2906 Pearson Avenue Maryville,                     Reaffirmation Agreement.
    property             TN 37804 Blount County                             Retain the property and [explain]:
    securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                       Will the lease be assumed?



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                  page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 3:19-bk-30200-SHB                              Doc 5 Filed 01/24/19 Entered 01/24/19 10:30:20                      Desc
                                                                Main Document     Page 2 of 3

 Debtor 1      Edward Lynn Dixon
 Debtor 2      Patricia Diane Dixon                                                                  Case number (if known)


 Lessor's name:               AT&T                                                                                            No

                                                                                                                              Yes

 Description of leased        Cell phone contract
 Property:

 Lessor's name:               DirectTV                                                                                        No

                                                                                                                              Yes

 Description of leased        Satellite TV contract
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Edward Lynn Dixon                                                        X /s/ Patricia Diane Dixon
       Edward Lynn Dixon                                                               Patricia Diane Dixon
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        January 22, 2019                                                 Date    January 22, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
Case 3:19-bk-30200-SHB         Doc 5 Filed 01/24/19 Entered 01/24/19 10:30:20             Desc
                               Main Document     Page 3 of 3


                    IN THE UNITED STATES BANKRUPTCY COURT
                             Eastern District of Tennessee

     IN RE:                                             * CASE NO.:
                                                        *
     Edward Lynn Dixon,                                 *
     and                                                * CHAPTER: 7
     Patricia Diane Dixon,                              *
     FKA Patricia Diane Nichols,                        *
           Debtors                                      *

                                CERTIFICATE OF SERVICE
       I certify that on this day, I served the following parties with a copy of the “Debtors'
Statement of Intentions”, by electronic case filing and/or by placing true copies of the same in
the United States Mail with adequate postage affixed to insure delivery addressed to::
U.S. Trustee’s Office           Edward & Patricia Dixon           AT&T
Howard H. Baker, Jr., U.S.      2906 Pearson Avenue               PO Box 5093
Courthouse                      Maryville, TN 37804               Carol Stream IL 60197-5093
800 Market Street Ste 114
Knoxville, TN 37902


CarMax Auto Finance             DirectTV                          Loan Depot
224 Chastain Meadows            PO Box 6550                       26642 Towne Center
Court                           Englewood CO 80155                Foothill Ranch CA 92610
Kennesaw GA 30144-5841


                                             Dated: 1/22/2019

                                             /s/ Zachary S. Burroughs 025896
                                              /s/ Rachel S. Wallace 036554
                                             Zachary S. Burroughs 025896,
                                             Rachel S. Wallace 036554,
                                             Attorneys for Debtors
                                             Clark & Washington, L.L.C.
                                             408 S. Northshore Drive
                                             Knoxville, TN 37919
                                             865-281-8084
